On Application for Rehearing.
We adhere to the principles of law announced in the opinion herein rendered, sustaining the marriage between the deceased, Joseph Hernandez, with Augusta L. Church, and recognizing Augusta L. Church to be the surviving widow in community of said Hernandez, and entitled to receive the legacies named in last will of the deceased; but we are of opinion now that the rights and claims of such widow in community, as well as the demands of said Augusta L. Church, for the payment of her legacies under the will, should be adjusted, liquidated and finally settled, in the mortuaria of the deceased, contradictorily between the executors and heirs, in the due and orderly course of the administration of the succession; and that such should have been the judgment and decree of the judge a quo.
It is therefore ordered and decreed that so much of our opinion and decree as recognizes the legality of the marriage between Joseph Hernandez, deceased, and Augusta L. Church; and, as decrees her entitled to receive the legacies specified in the last will of Joseph Hernandez, deceased, be and the same are maintained, but that in all other respects our former decree is set aside and the cause remanded for further proceedings in the court a qua according to law and the views herein expressed. It is further ordered and decreed that the judgment appealed from be so amended and corrected as to conform to the judgment and decree herein pronounced, the costs of appeal to be taxed against the appellee, those of the lower court to await final judgment herein.
Rehearing refused.